Citation Nr: 1521321	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  12-27 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the reduction of the rating for service-connected degenerative joint disease, right knee, status post ACL repair and patellectomy (hereinafter "right knee disability") from 10 percent to 0 percent, effective March 30, 2011, was proper.

2.  Entitlement to a rating in excess of 10 percent for right knee disability.  

3.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979 and from September 1980 to September 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In October 2013, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 

The Board has added the issue of whether the reduction of the rating for service-connected right knee disability from 10 percent to 0 percent, effective March 30, 2011, was proper, for appellate consideration.  In this case, the November 2011 rating decision reduced the assigned rating of 10 percent for the Veteran's right knee disability to 0 percent, effective March 30, 2011.  While the Veteran disagreed with the rating reduction, the Statement of the Case did not consider the propriety of the reduction and limited adjudication of the issue as a claim for an increased rating.  The Board finds that the issue of whether the reduction was proper in the first instance is on appeal.  There is no prejudice to the Veteran in considering the issue as the Board is restoring the rating of 10 percent for the right knee disability.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The issue of entitlement to a rating in excess of 10 percent for right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The reduction in the 10 percent rating assigned to the service-connected right knee disability was not supported by adequate evidence demonstrating improvement in the disability at the time of the reduction.

2.  On the record at the October 2013 hearing, the Veteran requested that the issue of entitlement to a TDIU be withdrawn from the appeal.  


CONCLUSIONS OF LAW

1.  The reduction of the rating for the service-connected right knee disability from 10 percent to 0 percent, effective March 30, 2011, was improper and the 10 percent rating is restored.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.13, 4.71a, Diagnostic Codes 5010-5257 (2014).

2.  The criteria for the withdrawal of the issue of entitlement to a TDIU are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).  Given the favorable disposition of the action here, i.e., restoring the 10 percent rating for the right knee disability, which is not prejudicial to the Veteran, the Board need not address VA's duty to notify and assist the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Rating Reduction

First, the Board will address the procedural requirements in a rating reduction case.  

Under 38 C.F.R. § 3.105(e), where a reduction in a rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.

In this case, the AOJ did not comply with the procedural requirements regarding the reduction of the rating for the Veteran's service-connected right knee disability.  However, as the reduction of the rating from 10 percent to 0 percent did not involve reduction in the overall amount of compensation payable to the Veteran, 38 C.F.R. § 3.105(e) are not for application.   See VAOPGCPREC 71-91.  Therefore, the issue remaining is whether the reduction was proper based upon the evidence of record.

The criteria governing rating reductions for service-connected disabilities is found in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. §§ 3.344(a) and (b) apply to ratings that have continued for five years or more.  In the present case, the 10 percent rating for the Veteran's right knee disability has been in effect since August 15, 2007.  The rating reduction was effective March 30, 2011, less than five years later.  Therefore, the provisions of 38 C.F.R. §§ 3.344 (a) and (b) do not apply.  Instead, reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  

Nevertheless, in Brown v. Brown, 5 Vet. App. 413 (1993), the United States Court of Appeals for Veterans Claims (Court) stated that there are general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421, citing 38 C.F.R. §§ 4.1, 4.2, 4.13.  

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  38 C.F.R. § 4.2 establishes that it is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21.  

Prior to March 30, 2011 (the date of the rating reduction), the Veteran's right knee disability was rated as 10 percent disabling pursuant to Diagnostic Codes 5010- 5257.  A hyphenated diagnostic code is used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  

Diagnostic Code 5257, pertaining to other impairments of the knee, provides that recurrent subluxation or lateral instability that is slight in degree warrants a 10 percent rating.  For moderate impairment, a 20 percent rating is assigned.  For severe impairment, a 30 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

Diagnostic Code 5010 directs that arthritis due to trauma, substantiated by X-ray findings should be rated as arthritis degenerative.

Diagnostic Code 5003 specifies that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  For purposes of rating disability from arthritis, VA regulations consider major joints to be the shoulder, elbow, wrist, hip, knee and ankle.  38 C.F.R. § 4.45(f).

Diagnostic Code 5260 provides a noncompensable rating when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

Diagnostic Code 5261 provides a noncompensable rating when extension is limited to 5 degrees.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A 50 percent rating is warranted for leg extension limited to 45 degrees.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).

The Veteran was provided a VA examination in August 2007.  The Veteran reported weakness, stiffness, and lack of endurance.  He had pain constantly.  He stated that he had a hard time walking.  On examination, there was tenderness.  Range of motion testing revealed flexion to 140 degrees and extension to 0 degrees.  The joint function was additionally limited by fatigue and fatigue had the major functional impact.  Stability tests were within normal limits.  The examiner noted that the Veteran had subjective pain and an objectively abnormal physical exam.  

The Veteran was provided a VA examination in December 2008.  The Veteran reported weakness, stiffness, swelling, lack of endurance, dislocation, and popping.  He reported pain in the right knee which occurred one time per month and each time lasted for two days.  At the time of pain, he can function without medication.  On examination, the right knee exhibited weakness, tenderness and guarding of movement.  Range of motion testing of the right knee revealed 113 degrees of flexion with pain beginning at 113 degrees of flexion and 0 degrees of extension.  The joint function was limited by pain, fatigue, weakness following repetitive use.  The stability tests were within normal limits.  

The Veteran was provided a VA examination in March 2011.  He reported weakness, stiffness, swelling, giving way, lack of endurance, pain and dislocation.  He reported flare-ups as often as two times per week and each time lasted for one day.  The flare-ups were precipitated by physical activity and carrying items.  During the flare-ups, he experienced functional impairment described as knee hurts.  On examination, the right knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Examination of the right knee revealed no "locking pain", genu recurvatum or crepitus.  Range of motion testing indicated 130 degrees of flexion and no additional degree of limitation and extension to 0 degrees.  With respect to a diagnosis, the examiner noted a diagnosis of degenerative joint disease, right knee, status post anterior cruciate ligament repair and patellectomy.  The Veteran's condition was listed as active with subjective factors of history of right knee pain with anterior cruciate ligament repair.  

During his October 2013 hearing, the Veteran testified that his knee popped and when he carried anything heavy, his knee swells.  He indicated that he has pain, swelling, and flexion limitation of the knee.  He stated that his last VA examination was not adequate.  He stated that the VA examiner never touched him or looked at his knee.  The Veteran's representative requested a new VA examination due to the inadequacy of the examination for rating purposes.  

In light of the above, the Board finds that the reduction of the 10 percent rating to 0 percent for the Veteran's right knee disability was improper.  As explained above, in all rating reduction cases, the Board must consider the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Brown, 5 Vet. App. 413 (1993).  The Board must also consider whether the evidence reflects actual change in disability to include improvement in the ability to function under ordinary conditions of life and work.  See Brown, id. 

When compared to the previous VA examination reports, the March 2011 VA examination report findings indicates a possible change in the severity of the Veteran's disability.  The examiner noted that repetitive testing did not limit joint function by pain, fatigue, weakness, lack of endurance or incoordination.  It was also noted that the Veteran reported a "history of pain."  However, the Board observes that the Veteran reported pain and flare-ups that occurred twice a week.  In addition, the examiner did not indicate whether functional impairment or loss occurred during a period of flare-up.  Taking into account the history of the Veteran's disability, the Veteran's statements, and the lack of detail of the March 2011 VA examination report, the Board finds that the evidence at the time of the rating reduction did not indicate a change in the Veteran's disability to justify a rating reduction.  In this respect, the Veteran's disability was rated under Diagnostic Codes 5010-5257.  The evidence is not adequate to find that the Veteran's noncompensable limitation of flexion of the right knee was not exhibited by painful motion.  See Diagnostic Codes 5010, 5003.  In resolving any doubt in favor of the Veteran, the 10 percent rating for the right knee disability is restored.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  As explained in the remand portion below, the issue of entitlement to a rating in excess of 10 percent for the right knee disability is being remanded for additional development.  


Withdrawal

The Veteran perfected an appeal as to the issue of entitlement to a TDIU.  

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

Following certification of the appeal to the Board and prior to promulgation of a decision in this case, the Veteran requested withdrawal of the issue of entitlement to a TDIU.  The statement was made on the record during the October 2013 hearing, satisfying the pertinent criteria for withdrawal.  There remain no allegations of errors of fact or law for appellate consideration.  As the Board does not have jurisdiction to review the issue of entitlement to a TDIU, it is dismissed.


ORDER

The reduction of the rating for the service-connected right knee disability from 10 percent to a 0 percent disability rating was improper, and the 10 percent rating is restored.

The issue of entitlement to a TDIU is dismissed.  


REMAND

During the October 2013 hearing, the Veteran requested a new VA examination as he stated that he did not feel that his right knee was examined adequately.  He reported that he experiences pain, swelling, and flexion limitation of the knee.  As discussed above, the March 2011 VA examination report did not include any assessment of possible functional impairment/loss during a period of flare-up and the examination was provided more than four years ago.  The Board finds that a new VA examination is required to determine the current nature and severity of the Veteran's left knee disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

Accordingly, the issue is REMANDED for the following action:

1.  Ask the Veteran to identify any relevant VA and/or private medical treatment with respect to his right knee disability.  Provide the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to VA, to complete with respect to any private treatment.  Request any records identified by the Veteran.

2.  If possible, schedule a VA examination for the Veteran at a location other than the Muskogee VA Medical Center.  Communicate with the Veteran regarding the preferred location of the VA examination.  

The claims folder must be made available for review and a notation that a review was made must be included in the examination report.  Any indicated testing and studies must be completed.  

All manifestations related to the Veteran's service-connected right knee disability must be documented, to include any scar/scars.  

Range-of-motion testing must be accomplished, to include the point at which pain begins.  The examiner must indicate whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in additional functional loss/impairment.  The examiner should also discuss whether a flare-up or a period of repetitive use would cause additional functional impairment to include limitation of motion (in degrees if possible).

3.  After completion of the above and any other development indicated, readjudicate the issue on appeal.   If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


